Name: Commission Regulation (EEC) No 2032/89 of 7 July 1989 on the supply of various consignments of cereals and rice as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8, 7. 89 Official Journal of the European Communities No L 193/13 COMMISSION REGULATION (EEC) No 2032/89 of 7 July 1989 on the supply of various consignments of cereals and rice as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid ("*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 12 861 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (*) OJ No L 172, 20. 6. 1989, p. 1 . 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 193/14 Official Journal of the European Communities 8 . 7. 89 ANNEX I 1 . Operation Nos ('): 295/89, 296/89 and 297/89 2. Programme : 1989 3. Recipient : Euronaid, Rhijngeesterstraatweg 40, PO box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987, p. 3 5. Place or country of destination : Chile, Nicaragua, Peru, Haiti , Egypt, Jordan, Zaire 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) : See list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.6) 8 . Total quantity : 2 065 tonnes (2 829 tonnes of cereals) 9 . Number of lots : two 1 : 1 467 tonnes (two parts : A : 167 tonnes ; B : 1 300 tonnes) II : 598 tonnes 10. Packaging and marking (4) : See list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2 {a)) marking on the bags, in letters at least 5 cm high :  I : A : 'ACCIÃ N N ° 296/89 / HARINA DE TRIGOV CHILE / AATM / 91723 / COYAHIQUE VÃ A CHACABUCO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTI ­ NADO A LA DISTRIBUCIÃ N GRATUITA' B : 'ACCIÃ N N ° 297/89 / HARINA DE TRIGO / NICARAGUA / SOSO / 93903 / MANAGUA VÃ A CORINTO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTI ­ NADO A LA DISTRIBUCIÃ N GRATUITA'  II : (in 20-foot containers 'FLC/LCL shipper's count-load and stowage ) (^ 'ACTION No 295/89 / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / EURONAID / WHEAT FLOUR' (*) 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment : 1 5. 8 to 1 5. 9. 1 989 18. Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 25. 7. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 8 . 8 . 1989 at 12 noon (b) period for making the goods available at the port of shipment : 1 to 30 . 9 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders H : Bureau de laide alimentaire Ã l'attention de Monsieur N. Arend bÃ ¢timent Loi 120, bureau 7/58 200, rue de la Loi B- 1 049 Bruxelles telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (') : Refund applicable on 20. 7 . 1989 fixed by Commission Regulation (EEC) No 1932/89 (OJ No L 187, 1 . 7 . 1989, p. 43) 8 . 7. 89 Official Journal of the European Communities No L 193/15 ANNEX II 1 . Operation Nos ('): 300/89, 301 /89, 302/89, 303/89, 304/89 and 305/89 2. Programme : 1989 3. Recipient ; Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegsgeest 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Brazil, Nicaragua, Algeria 6. Product to be mobilized : Milled rice (product codes 1006 30 94 900 or 1006 30 96 900) 7. Characteristics and quality of the goods (3) : See list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA. 10) 8 . Total quantity : 3 520 tonnes (8 448 tonnes of cereals) 9 . Number of lots : one (in three parts : A : 20 tonnes ; B : 2 220 tonnes ; C : 1 280 tonnes). 10 . Packaging and marking (4): See list published in OJ No C 216, 14. 8 . 1987, p. 3 (II.B.1 (c)) marking on the bags in letters at least 5 cm high : Lot A  20 tonnes : 'ACÃ AO N? 300/89 / ARROZ / BRASIL / OPEW / 94209 / BELEM / DONATIVO DA COMUNI ­ DADE ECONÃ MICA EUROPEIA / DESTINADO A DISTRIBUIÃ Ã O GRATUITA' Lot B  2 220 tonnes :  600 tonnes : 'ACCIÃ N N" 301 /89 / ARROZ / NICARAGUA / OXFAM B / 90813 / ACOYAPA VÃ A CORINTO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRI ­ BUCIÃ N GRATUITA'  320 tonnes : ¢ACCIÃ N N ° 302/89 / ARROZ / NICARAGUA / DÃ A / 91111 / MANAGUA VÃ A CORINTO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRI ­ BUCIÃ N GRATUITA'  1 300 tonnes : «ACCIÃ N N ° 303/89 / ARROZ / NICARAGUA / SOSO / 93904 / MANAGUA VÃ A CORINTO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRI ­ BUCIÃ N GRATUITA' Lot C  1 280 tonnes :  640 tonnes : 'ACTION N" 304/89 / RIZ / ALGÃ RIE / WCC / 90705 / TINDOUF VIA ALGER / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE*  640 tonnes : 'ACTION N0 305/89 / RIZ / ALGÃ RIE / OXFAM B / 90800 / TINDOUF VIA ALGER / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / POUR DISTRIBUTION GRATUITE' 11 . Method of mobilization : the Community market 12. Stage of supply : free: at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing  1 6. Address of the warehouse and, if appropriate, port o £ landing :  17. Period for making the goods available at the port of shipment : 15. 8 . to 15. 9 . 1989 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 25. 7. 1989 at 12 noon No L 193/16 Official Journal of the European Communities 8 . 7. 89 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 8 . 8 . 1989, at 12 noon (b) period for making the goods available at the port of shipment : 1 to 30. 9. 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles, Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (') : Refund applicable on 20. 7. 1989 fixed by Commission Regulation (EEC) No 1932/89 (OJ No L 187, 1 . 7. 1989, page 43) 8 . 7. 89 Official Journal of the European Communities No L 193/17 ANNEX HI 1 . Operation No ('): 299/89 2. Programme : 1989 3. Recipient : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Ecuador, Peru, Dominican "Republic, Liberia, Angola, Zaire 6. Product to be mobilized : Milled rice (product codes 1006 30 94 900 or 1006 30 96 900) 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under ILA.10) 8 . Total quantity : 660 tonnes (1 584 tonnes of cereals) 9. Number of lots : one 10. Packaging and marking (4) : see , list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.l (c)) (in 20-foot containers 'FCL/LCL Shipper's count/load and stowage') Q marking on the bags in letters at least 5 cm high : 'ACTION No 299/89 / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / EURONAID / RICE' 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 . to 31 . 8 . 1989 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 25. 7. 1989, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 8 . 8 . 1989, at 12 noon (b) period for making the goods available at the port of shipment : 15 . 8 to 15 . 9. 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders 0 : Bureau de 1 aide alimentaire Ã l'attention de Monsieur N. Arend bÃ ¢timent Loi 120, bureau 7/58 200, rue de la Loi B- 1 049 Bruxelles Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 20. 7. 1989, fixed by Commission Regulation (EEC) No 1932/8? (OJ No L 187, 1 . 7 . 1989, page 43) No L 193/ 18 Official Journal of the European Communities 8 . 7 . 89 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227 of 7. 9 . 1985, p. 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin . The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schiitz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05. ( «) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. f) Shipment to take place in 20 foot containers, condition FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subparagraph, of Regulation 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. (8) Food aid consignments in favour of Jordan : (Lot II : 20 tonnes) Manufacturing and expiration dates must be printed on each individual bag (strict requirement of Ministry of Health).